

114 SRES 401 ATS: Designating March 22, 2016, as “National Rehabilitation Counselors Appreciation Day”.
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 401IN THE SENATE OF THE UNITED STATESMarch 16, 2016Mr. Isakson (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 22, 2016, as National Rehabilitation Counselors Appreciation Day.
	
 Whereas rehabilitation counselors conduct assessments, provide counseling, support families, and plan and implement rehabilitation programs for individuals in need of rehabilitation;
 Whereas the purpose of professional organizations for rehabilitation counseling and education is to promote the improvement of rehabilitation services available to individuals with disabilities through quality education for counselors and rehabilitation research;
 Whereas various professional organizations have vigorously advocated for up-to-date education and training and the maintenance of professional standards in the field of rehabilitation counseling and education, including—
 (1)the National Rehabilitation Association;
 (2)the Rehabilitation Counselors and Educators Association;
 (3)the National Council on Rehabilitation Education;
 (4)the National Rehabilitation Counseling Association;
 (5)the American Rehabilitation Counseling Association;
 (6)the Commission on Rehabilitation Counselor Certification;
 (7)the Council of State Administrators of Vocational Rehabilitation; and
 (8)the Council on Rehabilitation Education;
 Whereas, on March 22, 1983, the president of the National Council on Rehabilitation Education testified before the Subcommittee on Select Education of the Committee on Education and Labor of the House of Representatives and was instrumental in bringing the need for qualified rehabilitation counselors to the attention of Congress; and
 Whereas rehabilitation counselors with credentials may provide a higher quality of service to individuals in need of rehabilitation and the development of accreditation systems for rehabilitation counselors supports the continued education of such counselors: Now, therefore, be it
	
 That the Senate— (1)designates March 22, 2016, as National Rehabilitation Counselors Appreciation Day; and
 (2)commends— (A)rehabilitation counselors for the dedication and hard work rehabilitation counselors provide to individuals in need of rehabilitation; and
 (B)professional organizations for the efforts professional organizations have made to assist those individuals who require rehabilitation.